DETAILED ACTION
Claims 1-20 are pending. Claims 1-3, 8, 12, 16, and 19 are rejected. Claims 4-7, 9-11, 13-15, 17-18, and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0044811 A1 to MIAO et al. (hereinafter “Miao”).

As per claim 1, Miao discloses a downlink bandwidth part adjustment (Abstract of Miao) method, wherein the method is applicable to user equipment and the method comprises: (Miao: [0027] FIG. 1 illustrates an embodiment of a method for timer-based activation/deactivation of BWP, where the timer is associated with BWP configuration. In block 11 of this method, one or a plurality of BWPs are configured by an RRC connection setup message, and an expiration time of a timer for each BWP or a joint timer for the plurality of BWPs is explicitly configured as a BWP configuration parameter of the BWP(s). Specifically, an apparatus of UE includes baseband circuitry that includes a radio frequency (RF) interface, and one or more processors that are to receive RRC data via the RF interface, and that are to configure the timer for the BWP according to the RRC data. The RRC data is acquired from the RRC connection setup message, e.g., by conversion. [0037] In block 24, when there is a continuous time period during which no data is transmitted in BWP, so that the timer for the BWP expires); and in response to that there is at least one timed-out timer among the at least one timer, deactivating each active downlink bandwidth part associated with the timed-out timer (Miao: [0037] In block 24, when there is a continuous time period during which no data is transmitted in BWP, so that the timer for the BWP expires, the BWP is deactivated at both the sides of gNB and UE), and activating a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part (Miao: [0023] activation/deactivation of a DL/UL BWP by means of timer(s) for a UE to switch its active DL/UL BWP to a default DL/UL BWP).
As per claim 2, Miao discloses the method according to claim 1, wherein the deactivating each active downlink bandwidth part associated with the timed-out timer, and activating a downlink bandwidth part in a preset state corresponding to the each active downlink (Miao [0023] activation/deactivation of a DL/UL BWP by means of timer(s) for a UE to switch its active DL/UL BWP to a default DL/UL BWP).
As per claim 3, Miao discloses the method according to claim 2, further comprising: stopping the timed-out timer (Miao [0024] a timer is configured to enable the UE to autonomously switch off the BWP when the timer expires. The expired timer is a stopped timer that has stopped).
As per claim 8, Miao discloses the method according to claim 1, wherein the preset state comprises a default state and/or an initial state (Miao [0023, 0025], discloses the default/initial state).
As per claim 16, Miao discloses the method according to claim 1, further comprising: in response to that there is a downlink activity in at least one active downlink bandwidth part associated with the timed-out timer, and random access is not performed in the current serving cell, starting or restarting the timed-out timer ([0049], of Miao).
As per claim 19, Miao discloses a downlink bandwidth part adjustment device, wherein the device is applicable to user equipment and the device ([0093], of Miao) comprises: a processor ([0094], of Miao discloses a processor); and memory configured to stored instructions executable by the processor ([0093-0094], of Miao); wherein the processor is configured to: determine whether at least one timer associated with multiple active downlink bandwidth parts of a current serving cell of the user equipment times out (Miao: [0027] FIG. 1 illustrates an embodiment of a method for timer-based activation/deactivation of BWP, where the timer is associated with BWP configuration. In block 11 of this method, one or a plurality of BWPs are configured by an RRC connection setup message, and an expiration time of a timer for each BWP or a joint timer for the plurality of BWPs is explicitly configured as a BWP configuration parameter of the BWP(s). Specifically, an apparatus of UE includes baseband circuitry that includes a radio frequency (RF) interface, and one or more processors that are to receive RRC data via the RF interface, and that are to configure the timer for the BWP according to the RRC data. The RRC data is acquired from the RRC connection setup message, e.g., by conversion. [0037] In block 24, when there is a continuous time period during which no data is transmitted in BWP, so that the timer for the BWP expires); and in response to that there is at least one timed-out timer among the at least one timer, deactivate each active downlink bandwidth part associated with the timed-out timer (Miao: [0037] In block 24, when there is a continuous time period during which no data is transmitted in BWP, so that the timer for the BWP expires, the BWP is deactivated at both the sides of gNB and UE), and activate a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part (Miao: [0023] activation/deactivation of a DL/UL BWP by means of timer(s) for a UE to switch its active DL/UL BWP to a default DL/UL BWP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claims 1-3, 8, 16, and 19 above, and further in view of US 2019/0150183 A1 to Aiba et al. (hereinafter “Aiba”).

As per claim 12, Miao discloses the method according to claim 1, further comprising: when receiving a deactivation instruction for deactivating at least one of the active downlink bandwidth parts, stopping a timer associated with the at least one of the active downlink bandwidth parts.
Miao may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses when receiving a deactivation instruction for deactivating at least one of the active ([0141], of Aiba). The purpose of Aiba is to new signaling, procedures, user equipment (UE) and base stations for user equipments for communicating on one or more downlink bandwidth parts (Abstract and [0002], of Aiba). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Miao, to improve communication flexibility and/or efficiency ([0005], of Aiba).

Allowable Subject Matter
Claims 4-7, 9-11, 13-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476